Citation Nr: 0809444	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for spondylolysis of the lower back prior to 
September 22, 2007.

2.  Entitlement to a disability evaluation in excess of 20 
percent for spondylolysis of the lower back after September 
22, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran's case was previously before the Board in January 
2007.  It was remanded for additional development.  At that 
time the veteran was seeking entitlement to service 
connection for right shoulder disorder and a right knee 
disorders.  He was also seeking a disability evaluation in 
excess of 10 percent for his spondylolysis of the lower back.

The veteran was granted service connection for his right 
shoulder and right knee disabilities by way of a rating 
decision dated in September 2007.  Notice of the rating 
action was provided in October 2007.  

Although the one-year period to submit a notice of 
disagreement with the rating action has not yet expired, 
there is no indication in the claims folder that the veteran 
has expressed any disagreement with the September 2007 action 
that granted service connection for the right knee and right 
shoulder.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997) (notice of disagreement (NOD) regarding 
disability compensation level separate from prior NOD 
regarding issue of service connection).  Consequently, the 
Board does not now have jurisdiction to address any 
downstream element associated with the now service-connected 
right shoulder and right knee disabilities.

The issue of an evaluation in excess of 10 percent for the 
veteran's spondylolysis of the lower back was before the 
Board in January 2007.  The veteran's disability evaluation 
was increased to 20 percent, effective from September 22, 
2007, by the same September 2007 rating decision cited, 
supra.  As the rating action presents a staged rating, the 
issue on appeal has been changed to reflect the correct 
posture of the veteran's current appeal as two issues.

FINDINGS OF FACT

1.  Prior to August 26, 2003, the veteran's spondylolysis of 
the lower back was manifested by subjective complaints of 
pain, objective evidence of limitation of motion 
characterized as a slight limitation of motion.

2.  After August 26, 2003, the veteran's spondylolysis of the 
lower back was manifested by subjective complaints of pain, 
objective evidence of limitation of motion and pain on 
motion, with flexion to 50 degrees, characterized as moderate 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for 
spondylolysis of the lower back, from August 26, 2003, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); Diagnostic 
Code 5293 (2003); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5243 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for spondylolysis of the lower back, from August 26, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); Diagnostic 
Code 5293 (2003); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5243 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from October 1992 to 
February 2002.  The veteran's service medical records (SMRs) 
show that he had a medical board for evaluating his duty 
status in regard to his back pain in August 2001.

The medical report said the veteran had a several year 
history of low back pain that had become progressively worse 
in the last 1 to 11/2 years.  He complained of back pain that 
radiated into each buttock.  It was said to be constant in 
nature but was exacerbated by strenuous activity such as 
lifting, bending, twisting, stooping, running, jumping, 
marching, and carrying heavy objects.  He had been diagnosed 
with bilateral L5 spondylolysis without evidence of 
listhesis.  The veteran had been given several profiles and 
was determined to be unfit for further service because of his 
back.  X-rays showed evidence of a bilateral pars defect at 
L5 with no evidence of listhesis.  A magnetic resonance 
imaging (MRI) study was said to be unremarkable for other 
pathology.

He was discharged from service by reason of physical 
disability involving his back.  The disability was listed as 
chronic low back pain, secondary to spondylolysis, without 
neurologic abnormality or documented chronic paravertebral 
muscle spasms on repeated examination, with characteristic 
pain on motion.  The disability was characterized by the 
military department as lumbosacral strain under the VA 
disability system.

Spondylolisthesis is defined as forward displacement of the 
fifth lumbar over the body of the sacrum, or of the fourth 
lumbar over the fifth, usually due to a developmental defect 
in the pars interarticularis.  Smith v. Derwinski, 1 Vet. 
App. 235, 236 (1991).  Spondylolysis is defined as a 
dissolution of a vertebra; a condition marked by 
platyspondylis, aplasia of the vertebral arch, and separation 
of the pars interarticularis.  Id.

The veteran submitted a claim for service connection for 
disability compensation benefits in December 2001, prior to 
his being discharged from service.  The claim was made in 
conjunction with the Benefits Delivery at Discharge (BDD) 
program.  He was granted service connection for spondylolysis 
of the lower back in March 2002.  He was assigned a 10 
percent disability evaluation from February 12, 2002, the day 
after his discharge from service.  The grant of service 
connection and disability rating determination was based on 
evidence in the SMRs.

The veteran was afforded a VA general medical examination in 
May 2002.  The veteran was noted to be employed in a factory 
where he worked on a car assembly line.  He gave a history of 
suffering a back injury in 1997 with continued problems with 
pain.  The veteran said he had constant pain of 6-7 out of 10 
and that depended on how he was sitting.  He said if he moved 
a certain way he would have increased pain.  He said his pain 
would also increase with moving, bending, walking, or "just 
doing something."  The veteran said he sometime awoke with 
back pain.  He said his pain stayed in the low back area and 
would go upward.  It did not radiate into the buttocks, hips, 
or legs.  There was no tingling associated with the pain.  He 
took Motrin as needed, and sometimes a muscle relaxant.  

The examiner said the L4-L5 area was painful on examination 
and there were some muscle spasm above in the thoracic area.  
There were no reflex deficits.  The veteran was said to be 
able to flex forward to 70 degrees and extend backward to 10-
15 degrees before it would hurt.  Although no specific range 
of motion was provided, the examiner said the veteran had 
pain with any lateral rotation.  The assessment was 
lumbosacral spine pain, status post injury.

The veteran submitted his NOD with the March 2002 rating 
decision in January 2003.  He did not provide any specific 
argument or contention for why he disagreed with the 
disability evaluation for his lower back.

The veteran was afforded a VA examination August 26, 2003.  
He said he had constant back pain that was a 5-6 out of 10.  
It was located in the center of his lumbar spine without 
radiation into the legs.  He reported occasional spasms in 
his back.  The veteran said his pain increased with prolonged 
sitting, standing, walking, or bending.  It was also 
exacerbated by lifting.  He also said his pain made it 
difficult to sleep at times.  The veteran reported having 
flare-ups of pain that occurred about twice a month.  The 
pain would increase to a 9/10 and would last one or two days.  
He would treat the flare-up with decreased activity, Motrin, 
and heat.  

The examiner said that straight leg raising was negative.  
There was mild tenderness to palpation in the mid to lower 
lumbar midline.  The veteran had forward flexion to 50 
degrees, with pain at that point, but he was able to go 66 
degrees.  The veteran had extension to 19 degrees with pain, 
right lateral flexion of 22 degrees with no pain, left 
lateral flexion to 23 degrees with pain at that point.  The 
veteran had right and left rotation to 30 degrees without 
pain.  An x-ray of the lumbosacral spine was interpreted to 
show the vertebral bodies were well maintained, the disc 
spaces and pedicles were intact and there was no evidence for 
acute compression fracture or spondylolisthesis.  There was a 
question of a spondylolysis defect at L5 but this was not 
certain.  The final assessment was chronic low back pain with 
no clinical evidence of radiculopathy or myelopathy.  The 
examiner said that the x-ray showed no significant disc space 
narrowing and no mention of significant degenerative changes.

The veteran submitted copies of VA treatment records for the 
period from May 2002 to August 2005 in November 2005.  The 
pertinent records regarding treatment are dated in 2004 and 
2005, respectively.  There is a listing of prescriptions and 
radiograph reports that extend back further as well as copies 
of prior VA examinations.  The treatment records show changes 
in his symptomatology for his back disability.  The veteran 
was seen in the ambulatory care clinic with complaints of 
increased pain in July 2004.  He was evaluated in the Pain 
Clinic to address his continued complaints of back pain, to 
include a psychological assessment that found no psychiatric 
component to his pain.  His medications were increased to 
include a muscle relaxant and something for pain.  He was 
referred for use of a muscle stimulator to treat muscle 
spasms.  He received a steroid injection to address his back 
pain in July 2005.  An MRI study in August 2004 reported that 
there was mild disc dehydration and mild facet/ligamentous 
hypertrophy at L5-S1 without canal stenosis or neural 
foraminal narrowing.  A computed tomography (CT) scan of 
August 2005 reported that there was minimal posterior disc 
bulge at the L3-L4 level.  There also was a small central 
disc bulge at the L4-L5 level.  Further, there was a small 
amount of disc extending into the left lateral recess at the 
L4-L5 level.  There was no definite encroachment on the 
exiting nerve root.  

The Board remanded the veteran's claim for additional 
development in January 2007.  The Appeals Management Center 
(AMC) wrote to him to have him identify any source of 
additional medical records that could be obtained in support 
of his claim in January 2007.  The veteran did not respond to 
the letter.

The veteran was afforded a VA examination in June 2007.  The 
examiner said there was no history of fatigue, decreased 
motion, weakness, stiffness, or spasms.  There was a history 
of pain.  The veteran reported that he experienced daily pain 
that would radiate into his legs.  The examiner said there 
was no evidence of spasm of the thoracolumbar spine.  The 
veteran's range of motion for the thoracolumbar spine was 
said to be flexion to 50 degrees, for both active and passive 
motion.  The examiner said there was no pain with the motion.  
There was extension to 20 degrees, passive and active, with 
no pain.  The veteran had left and right lateral flexion to 
20 degrees, active and passive, with no pain.  The same range 
of motion for active and passive actions, and lack of pain, 
was noted for left and right rotation.  The examiner said 
that there was no pain after repetitive use and no additional 
loss of motion on repetitive use.  The examiner also said 
that an MRI of the lumbosacral spine from March 2005 showed 
mild facet hypertrophy at L5-S1.  A discogram from July 2005 
was said to show an L5 annular tear that extended to the 
posterior epidural space.  

The veteran was noted to work full-time as a shop manager.  
He reported he had lost 4 weeks of work in the last year in 
order to attend to doctor appointments for all of his 
complaints, not just related to his lower back.  The examiner 
said that the veteran's back pain had an affect on his 
occupational and daily activities.  He listed mild impairment 
for chores, shopping, and recreation.  A moderate impairment 
for exercise was reported and a severe impairment for sports.  
The examiner said there was no impairment for traveling, 
feeding, bathing, dressing, toileting, and grooming.  

The RO issued a rating decision, dated September 5, 2007, 
wherein the veteran's disability evaluation for his 
spondylolysis of the lower back was increased from 10 to 20 
percent.  The RO said that the increase was effective from 
the date of the VA examination, September 22, 2007.  The 
Board notes that the actual date of the examination was June 
16, 2007.  

The veteran was issued a supplemental statement of the case 
(SSOC) in October 2007.  The SSOC also explained the basis 
for the higher evaluation and the effective date selected by 
the RO.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  The veteran's claim for a higher evaluation 
for his disability of spondylolysis of the lower back is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Staged ratings have, in fact, been done in this case.  The 
veteran's disability has been evaluated as 10 percent 
disabling prior to September 22, 2007, and 20 percent 
disabling from that date forward.  The Board is not bound by 
the RO's determination as to when the increase in disability 
increased and will conducted a de novo review.  

In that regard, the Board notes that the actual date of the 
examination cited in the September 2007 rating decision and 
October 2007 SSOC is June 16, 2007, and not September 22, 
2007.  The Board is unable to find any evidence in the record 
of a VA examination report from the latter date.  

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal. The first change occurred in August 2002, effective 
as of September 23, 2002, after receipt of the veteran's 
current claim.  The change related to evaluating disabilities 
involving intervertebral disc syndrome (IVDS) under 
Diagnostic Code 5293.  The rating criteria pertaining to 
disabilities of the spine were amended again in August 2003, 
effective as of September 23, 2003. 68 Fed. Reg. 51,454 
(codified at 38 C.F.R. § 4.71a (2005), Diagnostic Codes 5235- 
5243 and accompanying notes).  This change amended all of the 
diagnostic codes used to evaluate disabilities of the spine.  
New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim. See VAOPGCPREC 7-2003.  The RO has evaluated 
the veteran's service-connected back disability under the 
prior and amended regulations in the statement of the case 
issued in March 2004.  There is no prejudice to the veteran 
in the Board doing the same.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Regulations in Effect Prior to September 23, 2002

The veteran's disability has been evaluated under Diagnostic 
Code 5293, for disorders involving IVDS.  Under Diagnostic 
Code 5293, pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, warrants a 60 percent 
evaluation.  Severe IVDS, with recurring attacks, with 
intermittent relief, warrants a 40 percent evaluation.  A 20 
percent evaluation is for consideration where there are 
moderate symptoms with recurring attacks.  A 10 percent 
evaluation is applicable for mild symptoms.  38 C.F.R. 
§ 4.71a (2002).

The Board has also considered the veteran's lower back 
disability under other spine disability diagnostic codes.  
Disabilities involving lumbosacral strain are evaluated under 
diagnostic Code 5295.  38 C.F.R. § 4.71a (2003).  Under 
Diagnostic Code 5295, a 40 percent evaluation is warranted 
where there is evidence of severe lumbosacral strain with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is applicable for a lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  Finally, a 10 percent 
evaluation is for characteristic pain on motion.  Id.

The Board has also considered the veteran's disability for an 
evaluation under Diagnostic Code 5292, for limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a (2003).  Under 
Diagnostic Code 5292 a 40 percent evaluation is for 
consideration where there is severe limitation of motion of 
the lumbar spine.  A 20 percent evaluation is for application 
for moderate limitation of motion.  A 10 percent evaluation 
is warrant for mild limitation of motion.

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 38 
C.F.R. § 4.71a (2007).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria-
"slight", "moderate", or "severe."

In regard to the thoracolumbar spine, a full range of motion 
for forward flexion is 90 degrees, backward extension is to 
30 degrees, left and right lateral flexion is to 30 degrees, 
and left and right rotation is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2007).

The evidence of record shows the veteran did not begin to 
seek routine care for his lower back complaints until 2004.  
He was afforded VA examinations in 2002 and 2003 that 
documented his complaints of pain and found evidence of 
limitation of motion with pain.  X-rays continued to show his 
spinal defect at L5.  However, the examination results do not 
provide evidence that veteran had moderate recurring attacks 
of IVDS, or had muscle spasm on extreme forward bending and 
unilateral loss of spine motion to warrant a 20 percent 
disability evaluation under either Diagnostic Code 5293 or 
Diagnostic Code 5295.

The veteran did have what could be characterized as moderate 
limitation of motion.  The veteran had flexion to 70 degrees 
at the time of his VA examination in May 2002.  However, his 
active forward flexion was limited, by pain, to 50 degrees at 
the time of his examination on August 26, 2003.  The later 
regulatory change on range of motion for the thoracolumbar 
spine characterize full flexion as to 90 degrees and provides 
for a 20 percent evaluation where there is flexion to between 
30 and 60 degrees.  That regulation cannot be used to 
establish a higher evaluation prior to the effective date of 
the change.  However, the information provided with the 
change, and the perception of what constitutes a moderate 
disability, are of use in evaluating earlier evidence.  The 
Board finds that the evidence of record demonstrates that the 
veteran had a moderate limitation of motion of his lumbar 
spine at the time of the VA examination on August 26, 2003.  
Accordingly, his disability evaluation for his spondylolysis 
of the lower back should be increased to 20 percent as of 
that date for moderate limitation of motion under Diagnostic 
Code 5292.  This is the earliest date that it was factually 
ascertainable that an increase in disability occurred.

The VA treatment records show that the veteran reported for 
evaluation with increased complaints of pain in July 2004.  
The veteran was prescribed a muscle relaxant and something 
for pain where before he took over-the-counter medications.  
An August 2004 MRI found evidence of mild disc dehydration 
and mild facet/ligamentous hypertrophy at L5-S1.  This was a 
change from MRI results obtained in service.  The veteran was 
evaluated in the pain clinic beginning in January 2005.  He 
had a psychological assessment in February 2005 that found no 
psychiatric component to his pain and cleared him for 
epidural steroid injection treatment.  He had the injection 
in February 2005 with good results.  The veteran began using 
a muscle stimulator, again with positive results.  The 
veteran had a second injection in July 2005 but did not 
obtain the same pain relief as the first.  

The Board finds that the VA treatment records document a 
change in the veteran's IVDS symptomatology, other than his 
range of motion, in January 2005 where he sought pain relief 
by means of a steroid injection and the use of a muscle 
stimulator.  His medications were changed to prescription 
medications.  The records reflect an initial pain clinic 
evaluation of January 13, 2005.  He had a positive straight 
leg raising test at that time.  The evidence would be 
sufficient to warrant a 20 percent evaluation under 
Diagnostic Code 5293.  However, the Board has already 
determined that the veteran is entitled to a 20 percent 
disability evaluation for moderate limitation of motion as of 
August 26, 2003.  The finding regarding the veteran's 
increased IVDS symptomatology would not result in an 
evaluation in excess of 20 percent at an earlier time than 
January 13, 2005.  Thus the decision granting a higher 
evaluation of 20 percent under Diagnostic Code 5292, as of 
August 26, 2003, based on a limitation of motion, is more 
beneficial to the veteran.

The Board notes that the veteran's symptomatology has not, 
since the inception of his claim, approximated the criteria 
for a 40 percent evaluation under Diagnostic Code 5293.  He 
does not experience severe, recurring attacks of IVDS.  In 
addition, the evidence does not show the veteran to 
demonstrate a marked limitation of forward bending, positive 
Goldthwaite's sign or abnormal mobility on forced motion to 
justify a 40 percent evaluation under Diagnostic Code 5295.  
Finally, although the veteran has moderate limitation of 
motion of the lumbar spine as of August 2003, mainly in his 
flexion, the evidence of record does not demonstrate that his 
limitation could be characterized as severe at any time to 
justify a 40 percent evaluation under Diagnostic Code 5292.



Regulations in Effect After September 23, 2002

The criteria used to evaluate disabilities involving 
intervertebral disc syndrome (IVDS) under Diagnostic Code 
5293 was amended in September 2002.  38 C.F.R. § 4.71a 
(2003).  The criteria as amended in September 2002 direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

A 20 percent disability evaluation is to be considered when 
there are incapacitating episodes that have a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent disability evaluation is applicable 
where there are incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  There is no evidence of record to show that 
the veteran has experienced incapacitating episodes for his 
service-connected lower back disability as contemplated by 
the rating criteria.  A 20 percent disability evaluation for 
incapacitating episodes is not for consideration under 
Diagnostic Code 5293 at any time.  The same is true for a 40 
percent evaluation based on incapacitating episodes.

In addition, the Board has considered the evidence of record 
and concludes that there is no separate neurological 
manifestation that can be considered to be constantly present 
to warrant separate evaluations for it and the veteran's 
orthopedic manifestations.  

Regulations in Effect After September 26, 2003

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2005).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation is for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine of not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  A 40 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2005).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical and thoracolumbar spine.   
See 38 C.F.R. § 4.71a, Plate V (2007).

In evaluating the veteran's lower back disability in light of 
the most recent criteria, the Board notes that the results of 
the August 2003 VA examination would justify a 20 percent 
evaluation for limitation of forward flexion to between 30 
and 60 degrees.  However, the earlier finding of moderate 
limitation of motion is more beneficial to the veteran 
because it allows for a 20 percent evaluation as of the date 
of the examination, rather than establishing the higher 
evaluation from the later date of the regulation change.

The veteran does not have a service-connected cervical spine 
disability to warrant consideration for a 30 percent 
disability evaluation.  His forward flexion of the 
thoracolumbar spine is not limited to 30 degrees, even upon 
taking into account pain on motion, and there is no evidence 
of ankylosis of the entire thoracolumbar spine to justify a 
40 percent disability evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  

In addition, the veteran does not suffer from any 
incapacitating episodes to warrant consideration of a higher 
evaluation for his service-connected lower back disability 
using the criteria for such episodes.  Moreover, a separate 
neurological disability is not manifest to warrant 
consideration of separate disability evaluation.  

In summary, the evidence of record supports a higher 
evaluation of 20 percent for moderate limitation of motion as 
of the date of the VA examination of August 26, 2003.  This 
is the date the increase is factually ascertainable from the 
evidence of record.  An evaluation in excess of 10 percent is 
not warranted prior to that date.  Further, the evidence does 
not support an evaluation in excess of 20 percent after 
August 26, 2003.

In evaluating the claim, the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2007) as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Significantly, however, a 
higher evaluation under these regulations is not in order as 
there is no competent evidence of such symptomatology as 
disuse atrophy, fatigue, weakness, or incoordination as would 
be expected to be associated with painful pathology 
warranting a rating higher than that currently assigned.  The 
veteran has had subjective complaints of pain, with objective 
evidence of pain on extremes of his range of motion.  His 
respective staged evaluations reflect acknowledgement of his 
complaints of pain and how they affect his range of motion.  

In reaching this decision, the Board has also considered 
possible entitlement to an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board, 
however, has not been presented with such an exceptional or 
unusual disability picture, such as frequent hospitalizations 
or marked interference with employment attributable to the 
disability at issue, as to render impractical the application 
of the regular schedular standards.  The examination reports 
have noted an effect on the veteran's employment of his 
missing work to attend medical appointments.  He has not 
alleged he is unable to work because of his disability.  His 
only limitation at work has been listed as a restriction on 
lifting that appears to be related to his now service-
connected right shoulder disability as well as his lower back 
disability.  Accordingly, an extraschedular evaluation for 
the disability at issue is not warranted.  Finally, the Board 
finds that there is no basis for referral for consideration 
of an extra-schedular rating in this case. 38 C.F.R. § 
3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996). 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher evaluation at any other time during the pendency of 
this appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

Veterans Claims Assistance Act of 2000

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2007)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2007), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The veteran's claim was received, while he was still on 
active duty, as part of the BDD program, in December 2001.  
The initial unfavorable adjudication of his claim occurred in 
March 2002.  This was prior to any notice being provided to 
the veteran.  The veteran submitted his NOD with the 
disability evaluation assigned in January 2003.

The RO wrote to the veteran in July 2003.  He was apprised of 
the evidence needed to substantiate his claim for an 
increased evaluation, in this case that his disability had 
gotten worse.  He was given a number of possible sources and 
types of evidence that would be of benefit in substantiating 
his claim.  He was also informed of the evidence that VA 
would obtain, and of the evidence that he should submit or 
request VA's assistance in obtaining.  Finally, the veteran 
was advised of the evidence of record.  

The veteran's claim was re-adjudicated in March 2004 when the 
RO issued the SOC.  The SOC also adjudicated the veteran's 
claim under the three sets of applicable rating criteria.

The Board remanded the veteran's case for additional 
development in January 2007.  The Appeals Management Center 
(AMC) wrote to him in January 2007.  The veteran was asked to 
submit any evidence in his possession.  He was also asked to 
identify any source of pertinent records that he could submit 
or authorize VA to obtain.  He was given specific examples of 
the types of evidence to submit in support of a higher 
evaluation for his spondylolysis of the lower back.  He was 
also informed of what VA would do in the development of his 
case and what he was required to do.

The veteran did not respond to the letter.  He was afforded a 
VA examination in June 2007.  His claim was re-adjudicated in 
September 2007.  His evaluation for his lower back disability 
was increased.  The veteran was given notice of the rating 
action in October 2007.  The notification letter also 
contained the notice referenced by the Court in Dingess.  The 
veteran was issued a SSOC in October 2007.  

In addition to the notice requirements referenced supra, the 
Court issued another decision regarding the content of VCAA 
notice during the pendency of this appeal.  In Vazquez-Flores 
v. Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 
30, 2008), the Court noted that some increased evaluation 
claims would require more specific notice than others.  The 
Court acknowledged that some cases would only require notice 
for the veteran to show how their disability had gotten 
worse, and other cases would require information on exactly 
how the disability had gotten worse, and how it affected the 
veteran's employment and daily life.  

The veteran has not disputed the contents, or timing, of the 
VCAA notice in this case.  A notice error is presumed 
prejudicial to the claimant unless it is demonstrated that 
(1) any defect in notice was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice provided what was 
needed, or (3) that a benefit could not possibly have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d. 
881, 889-891 (Fed. Cir. 2007). 

To the extent that the requirements of Vazquez-Flores have 
not been met, the presumption of prejudice is overcome as the 
veteran had actual knowledge in this case.  He was able to 
tell his examiners how his disabilities affected him, both in 
his daily activities and at work.  He submitted additional 
medical records to support his contentions after his SOC was 
issued.  Upon remand of his case, the AMC provided him with 
additional notice and he underwent an examination.  The June 
2007 examiner provided a detailed listing of how the 
veteran's disability affected his occupational and daily life 
activities.  In addition, the representative has made 
specific arguments concerning the rating criteria.  Moreover, 
the veteran is reasonably expected to understand from the 
various notices provided by the RO/AMC, such as the rating 
decision, the VCAA notice and the Statement of the Case, what 
is required to substantiate his claim.  

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As 
noted, he chose not to respond to his notice letter of 
January 2007.  He did report for his examination in June 
2007.  See Sanders, 487 F.3d. at 889.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The evidence developed in this claim included 
his SMRs, VA examination reports from 2002, 2003, and 2007, 
and VA treatment records.  The veteran did not identify any 
additional records to be obtained that were pertinent to his 
claim.  He did not choose to have a hearing in this case.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran was afforded VA examinations to assess 
his current level of disability.  He has not identified any 
other pertinent evidence, not already of record, which would 
be needed to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.


	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a 20 percent evaluation for spondylolysis of 
the lower back, as of August 26, 2003, is granted subject to 
the laws and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 10 percent prior to August 26, 
2003, and in excess of 20 percent after August 26, 2003, is 
denied.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


